 


 HCON 325 ENR: Celebrating the 50th Anniversary of the Mackinac Island State Park Commission’s Historical Preservation and Museum Program, which began on June 15, 1958, and for other purposes.
U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 325 
 
 
June 12, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
Celebrating the 50th Anniversary of the Mackinac Island State Park Commission’s Historical Preservation and Museum Program, which began on June 15, 1958, and for other purposes. 
 
 
Whereas the Mackinac Island State Park Commission was created, in 1895, to care for and manage Mackinac Island State Park;  
Whereas Michilimackinac State Park and Mill Creek State Park were later added to the family of parks and historic sites under the authority of the Commission;  
Whereas, in 1958, Michigan granted authority to the Commission to restore and interpret Fort Mackinac and other historical properties at the Straits of Mackinac;  
Whereas, in 1958, the Commission began restoration, installed exhibits, and opened Fort Mackinac to the public;  
Whereas, in 1959, the Commission began archaeological excavation of Colonial Michilimackinac and opened it to the public one year later;  
Whereas, in 1984, the Commission opened Historic Mill Creek Discovery Park;  
Whereas, in 2004, after 14 years of being closed, Old Mackinac Point Lighthouse was reopened with an ongoing restoration program;  
Whereas, for 50 years, the Commission has professionally and successfully developed, promoted, and improved the Mackinac State Historic Parks complex, which has been continuously recognized by the American Association of Museums; and  
Whereas the Mackinac State Historic Parks complex has hosted more than 10,000,000 visitors since 1958, making it one of the most successful historic site complexes in North America and an important contributor to the tourism economy of northern Michigan: Now, therefore, be it  
 
That Congress— 
(1)celebrates the 50th anniversary of the Mackinac Island State Park Commission’s Historical Preservation and Museum Program; and  
(2)respectfully requests the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the Mackinac Island State Park Commission as evidence of the Commission successfully fulfilling its mission to protect, preserve, and present the historical and natural wonders of Mackinac Island.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
